Citation Nr: 1718784	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for small labral cyst and labral tear of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Veteran testified at a video conference hearing held before   the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.  In November 2014, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The Veteran does not have a current small labral cyst and/or labral tear of the left shoulder.


CONCLUSION OF LAW

The criteria for establishing service connection for a small labral cyst and/or labral tear of the left shoulder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in January 2008 and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The Veteran was afforded a Board hearing in December 2012.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In January 2008, the Veteran filed his present claim seeking service connection for a left shoulder disability.  During the course of this appeal, the RO has granted service connection for residuals of fracture of the left scapula, with rotator cuff tendonitis and acromioclavicular joint osteoarthritis, which is currently evaluated  as 20 percent disabling.  The RO also denied service connection for a small labral cyst and labral tear of the left shoulder, and that issue remained on appeal. 

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a small labral cyst and/or labral tear of the left shoulder.  An October 2010 MRI of the left shoulder noted questionable findings     of a small labral cyst and labral tear.  Specifically, the report noted an increased signal within the anterior labrum and an adjacent small fluid collection consistent with a labral cyst and small anterior labral tear.  However, a subsequent MRI of     the left shoulder in January 2013 listed the labrum as normal, and did not show    any findings or diagnoses of a small labral cyst and/or labral tear.  Following a       review of the Veteran's claims file, including the October 2010 and January 2013 MRI reports, and after conducting a physical examination of the Veteran, a VA examiner in May 2016 concluded that there was no current labral abnormalities.  

The findings on the October 2010 MRI of the left shoulder regarding a small     labral cyst and labral tear were noted by the radiologist to be "questionable".       Such a conclusion is speculative in nature.  Subsequent MRI revealed no such abnormalities and the VA examiner concluded that there were no current labral abnormalities.  The Board affords the 2013 MRI and the May 2016 examination to be of greater probative value than the speculative findings on the October 2010 MRI.

To the extent that the Veteran himself believes that he suffers from a small labral cyst and labral tear, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, such disabilities require medical testing and expertise to diagnose.  Accordingly, his opinion as to whether he suffers from a labral cyst or tear is not competent medical evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not suffer from such conditions.  The Board finds the 2013 MRI and 2016 VA examination to be of greater probative value than the Veteran's lay contentions.  

As the most probative evidence is against a finding that the Veteran has suffered from a small labral cyst and/or labral tear of the left shoulder during the course of the claim, service connection for those conditions is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for small labral cyst and/or labral tear of the left shoulder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


